Case 1:19-cv-00007-CBA-VMS Document 47 Filed 02/14/19 Page 1 of 3 PageID #: 6987




 Writer’s email: David@iLawco.com




                                                              February 14, 2019


 By ECF
 The Honorable Carol Bagley Amon
 United States District Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201


                Bartlett, et al. v. Société Générale de Banque au Liban S.A.L., et al.
                                         Case No. 1:19-cv-00007

 Dear Judge Amon:

         We represent proposed intervenor Mr. Achraf Safieddine, a United States citizen, an
 attorney, and an interested non-party in the above-captioned action. We submit this letter seeking
 leave to intervene pursuant Fed. R. Civ. P. 24 for the limited purpose of moving to strike the
 false, impertinent and scandalous allegations made against him in the complaint filed herein.
 The objectionable provisions of the complaint—which accuse Mr. Safieddine, an accomplished
 lawyer with a stellar reputation, of engaging in “money laundering,” “fraud” and “corruption”—
 are not only demonstrably false, but have no relevance to the present action, which concerns
 several large banks alleged to have aided and abetted the activities of Hezbollah.

     A. Attorney Safieddine satisfies requirements for limited intervention to protect injury to
        his reputation

        Plaintiffs’ action involves claims arising under the 18 U.S.C. §§ 2333(a) and 2333(d) of
 the Anti-Terrorism Act (“ATA”) and concerns purported conduct by financial institutions,—
 located in, inter alia, Lebanon—alleged to have aided and abetted activities of Hezbollah (the
 “Complaint”). See Doc. 1, Complaint at ¶¶ 1-7. Plaintiffs’ 610-page Complaint purports to name
 hundreds of individuals in an effort to accuse them of participating in this scheme with
 Hezbollah operatives—for no apparent purpose that would support their claims against
Case 1:19-cv-00007-CBA-VMS Document 47 Filed 02/14/19 Page 2 of 3 PageID #: 6988



 Defendants. It is for the important and necessary task to defend and protect Mr. Safieddine’s
 reputation that he seeks to intervene in this action.

          Intervention as of right is appropriate, pursuant to Fed. R. Civ. P. 24(a)(2), where the
 party seeking to intervene claims an interest related to the property or transaction that is the
 subject of the action, where the disposition of the action may impair or impede the movant’s
 ability to protect that interest, and where the movant’s rights are not adequately protected by the
 existing parties. See, e.g., Sackman v. Liggett Grp., Inc., 167 F.R.D. 6, 20-21 (E.D.N.Y. 1996)
 (injury to reputation satisfies Rule 24(a)(2) criteria) (citing Penthouse Int’l, Ltd. v. Playboy
 Enterprises, Inc., 663 F.2d 371, 373 (2d Cir. 1981) (permitting non-party attorney to intervene
 pursuant to Rule 24 to protect his “professional reputation”).

         For similar reasons, permissive intervention under the Court’s “broad discretion” under
 Rule 24(b) is also appropriate to protect Mr. Safieddine’s limited appearance to defend
 reputational interests. See Sackman, 167 F.R.D. at 20-23 ( “[T]he Court would be inclined to
 grant CTR’s request for limited intervention under either Fed.R.Civ.P. 24(a)(2), or Rule 24(b),
 based on this alleged reputation injury.”)(emphasis added). Finally, there is no cognizable
 prejudice to the Plaintiffs or Defendants for Mr. Safieddine’s limited-purpose intervention in this
 early-stage litigation—which was only recently filed, and no defendant has yet answered.

     B. The Complaint asserts false, scandalous, impertinent and highly damaging
        allegations against attorney Safieddine that should be stricken

         Under Fed. R. Civ. Proc. 12(f), “The court may strike from a pleading an insufficient
 defense or any redundant, immaterial, impertinent, or scandalous matter.”1 Mr. Safieddine is a
 U.S. citizen and a lawyer practicing in Lebanon since 1994. As a part of his practice, Mr.
 Safieddine assists companies and individuals with corporate formation and business advice in
 Lebanon and abroad. Accordingly, plaintiffs’ gratuitous charge that Mr. Safieddine engaged in
 “money laundering” is scandalous and causes him serious reputational and financial injury. See
 Complaint at ¶ 348.

          The Complaint alleges various conduct by purported associates and affiliates of the
 Lebanese brothers Kamel Amhaz and Issam Amhaz. See Complaint at ¶¶ 348 and 352. The
 Plaintiffs’ Complaint also makes various allegations against Mr. Safieddine, who has had no
 affiliation with the Amhaz brothers since July 2014—the date plaintiffs allege the brothers were
 designated “Specially Designated Global Terrorists” by the Department of Treasury. See
 Complaint at ¶ 332; see also Complaint at ¶¶ 348 and 352 (references to Mr. Safieddine).
 Specifically, the gravamen of the false allegations against Mr. Safieddine include: (i) that he is
 “the attorney most associated with the Amhaz Network of companies;” and (ii) that he was
 involved with a scheme of “fraud,” “corruption” and “money laundering.” See Complaint at ¶
 348. Plaintiffs then repeat Mr. Safieddine’s name to give the imprimatur of the wrongdoing
 alleged in paragraph 348. See Complaint at ¶ 352. Accordingly, Mr. Safieddine seeks to strike
 both of these paragraphs from the Complaint.


 1
   We note that under Rule 12(f), the Court may act either by motion made by a party or on its
 own. Accordingly, should the Court deny Mr. Safieddine’s request to intervene, we respectfully
 request that the Court strike the objectionable provisions sua sponte.
                                                  2
Case 1:19-cv-00007-CBA-VMS Document 47 Filed 02/14/19 Page 3 of 3 PageID #: 6989



         The allegations concerning Mr. Safieddine accusing him of serious crimes of money
 laundering and aiding terrorist organizations, albeit categorically false, have nothing to do with
 whether Defendants violated the ATA as it relates to Plaintiffs, and if so, what remedies might
 exist. As these are the issues to be adjudicated by the Court in the underlying lawsuit, it is clear
 that the attacks against Mr. Safieddine were included for reasons totally unrelated to the merits of
 the case. Mr. Safieddine requests an opportunity to defend his right to remain free from
 Plaintiffs’ defamatory claims through intervention in this action.

         Of the many scandalous allegations in the Complaint regarding our client, the alleged
 connections between Mr. Safieddine and the Amhaz brothers (or any other alleged terrorist) are
 nonexistent. As can be explained in a memorandum of law and corroborated by documents, Mr.
 Safieddine formally (and informally) dissociated himself with the Amhaz brothers dating back to
 July 2014—as soon as he was informed of the U.S. Department of Treasury’s sanctions against
 the Amhaz brothers. See Complaint at ¶ 332. Of the Lebanese entities that the Complaint
 identified as related to Mr. Safieddine and the Amhaz brothers, Mr. Safieddine only acted as a
 legal representative for routine, business formation purposes only. Mr. Safieddine had no
 managerial, financial or shareholder role in any of them. In fact, Lebanese law requires counsel
 to form an entity. Thus, Mr. Safieddine’s role in filing and assisting with business formation in
 Lebanon was ministerial in nature and no different than LegalZoom’s role in filing and assisting
 with business formation in the U.S.

          The outrageous, scandalous and false allegations of “money laundering” and knowingly
 assisting terrorist organizations are extremely damaging to Mr. Safieddine’s personal and
 professional reputations, as a U.S. citizen, family man and attorney. Mr. Safieddine has spent
 over a quarter century developing and nurturing his legal experience and building his practice.
 While Mr. Safieddine empathizes with the pain that Plaintiffs have endured, his 25-year
 reputation as an attorney providing innocent, ministerial legal services should not be sullied in
 this action that has nothing to do with him.

         Thus, as set forth above, the allegations in paragraphs 348 and 352 of the Complaint that
 Mr. Safieddine operates, is involved in, or has any connection to an Amhaz-linked “network”
 linked to “money laundering” in Lebanon is scandalous and impertinent to the claims asserted in
 the Complaint and should be stricken, by the Court’s own initiative or by way of motion.

        Your Honor’s assistance and attention is greatly appreciated.


                                                      Respectfully submitted,


                                                      /s/ David D. Lin
                                                      David D. Lin

 cc: ALL COUNSEL OF RECORD (via ECF)




                                                  3
